Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-6 are rejected under 35 U.S.C. under 35 U.S.C. 103 as obvious over Avelar et al. (USPGPub 2009/0226500) in view of Marcum et al. (USPGPub 2008/0003257) as evidenced by Albano et al. (”Effect of High, Medium, and Low Molecular Weight Hyaluronan on Inflammation and Oxidative Stress in an In Vitro Model of Human Nasal Epithelial Cells”, Mediators of Inflammation, 2016, pp. 1-13).
	Regarding claim 1, Avelar teaches coating a suture with hyaluronate [938-940] in an aqueous solution wherein the suture may be made from PDO [0938]. Avelar fails to teach wherein the hyaluronate used has the same molecular weight claimed.  However, Marcum teaches that it is known to coat sutures [0031] with hyaluronic acid wherein Marcum also acknowledges that this composition is known by two other names, AKA hyaluronan and HA [0019] wherein Marcum further relates hyaluronan and sodium hyaluronate as functional equivalents literally, at least as relates to his suture coatings purposes [0043][0076], wherein Marcum further notes that “low molecular weight HA” may be used as well [0062] as higher molecular weight HA because it is a known mediator of inflammation . Marcum does not define what is meant by low molecular weight HA.  However, Albano shows that in the field of medicine, low molecular weight HA is “defined as <500kDa” (pg. 1, Introduction). Therefore the molecular weight range of HA taught by Marcum as defined by Albano encompasses the range of the current claims.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the molecular weight range of HA of Marcum in the invention of Avelar in order to provide inflammation mediation to the sutures of Avelar in the same way. 
Regarding claims 2-4, dermal fillers, lifting threads and tissue engineering scaffolds are all recitations of intended use of a product.  These products are not defined by their structure but rather by their use and sutures can be defined as dermal fillers, lifting threads and tissue engineering scaffolds.  As 
Regarding claims 5-6, claims 5-6 are product-by-process claims.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  As such the use of an organic solvent that can be removed from the suture (as is described in the current specification) and the use of a specific concentration thereof that may also be removed and the use of a specific concentration of that is not required to be present in final coated product are not required limitations of the product.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717